Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-27 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 8-15, 17, 19, and 21-27 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Crawford U.S. Pub. No. 2019/0373521. 

As to claim 1, Crawford teaches the invention as claimed, including a method for transmitting agreed data on a network by an electronic apparatus, the method comprising the steps of: 
storing a generation matrix generated on the basis of the number of a plurality of electronic apparatuses including the electronic apparatus participating in the network and the number of a plurality of data blocks to be shared between the plurality of electronic apparatuses (par. 0010, 0082-0084, 0090, 0113 –the advertisement of an available amount of RAM and available number of flops for the data center, and bandwidth and latency values for each of the links for the mobile switching center server.  These values can be stored in routing tables of the computing components); and 
transmitting an agreed data block agreed to be shared with another electronic apparatus included in the plurality of electronic apparatuses to the another electronic apparatus on the basis of the generation matrix (par. 0050-0052, 0068, 0082-0083, 0113, 0137 –data packet can be transferred along a network path from a base station to an edge-based data center; par. 0091 –allow different entities to share computing services, memory, or other resources across different data centers) 

As to claim 2, Crawford teaches the invention as claimed, including the method of claim 1, wherein a communication bandwidth for the electronic apparatus to transmit the agreed data block to the another electronic apparatus is calculated on the basis of the generation matrix (par. 0059-0062, 0084, 0091, 0105, 0115). 

As to claim 4, Crawford teaches the invention as claimed, including the method of claim 1, wherein a storage capacity required for each electronic apparatus included in the plurality of electronic apparatuses is calculated on the basis of the generation matrix (par. 0113-0115). 


Crawford teaches the invention as claimed, including the method of claim 1, wherein a ratio of an electronic apparatus storing a predetermined data block included in the plurality of data blocks is calculated on the basis of the generation matrix (par. 0044, 0059, 0068, 0085). 

As to claim 8, Crawford teaches the invention as claimed, including the method of claim 1, wherein the size of each of the plurality of data blocks is all the same (par. 0068).

As to claim 9, Crawford teaches the invention as claimed, including the method of claim 1, wherein each storage capacity required for each of the plurality of electronic apparatuses is set to be the same (par. 0050-0051, 0113). 

As to claim 10, Crawford teaches the invention as claimed, including the method of claim 1, wherein a maximum communication bandwidth for transmitting the agreed data block is set to be identical for each of the plurality of electronic apparatuses (par. 0053, 0059, 0066, 0109). 

As to claim 11, Crawford teaches the invention as claimed, including the method of claim 1, wherein some data blocks stored in the plurality of electronic apparatuses are selected among the plurality of data blocks with reference to the generation matrix and stored in each of the plurality of electronic apparatuses (par. 0010, 0082-0084, 0090, 0113). 

As to claim 12, Crawford teaches the invention as claimed, including the method of claim 1, wherein the step of transmitting an agreed data block is performed on the basis of a Practical Byzantine Fault Tolerance (PBFT) algorithm (par. 0035). 

As to claim 13, Crawford teaches the invention as claimed, including the method of claim 12, wherein: the electronic apparatus and another electronic apparatus respectively comprise at least one data block, and the step of transmitting an agreed data block comprises the steps of: selecting with reference to the generation matrix only some data blocks identical to the at least one data block included in another electronic apparatus among the at least one data block included in the electronic apparatus and setting the same as the agreed data block; and  transmitting the set agreed data block (par. 0063-0064, 0082-0083, 0113, 0137). 

Claims 14-15, 17, 19, and 21-27 have similar limitations as claims 1-2, 4, 6, and 8-13; therefore, they are rejected under the same rationale.
Allowable Subject Matter
Claims 3, 5, 7, 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444